Order, Supreme Court, Bronx County (Douglas E. McKeon, J), entered June 26, 2006, which, insofar as appealed from, denied defendant-appellant’s motion for summary judgment dismissing the complaint and any cross claims as against her, unanimously affirmed, without costs.
The parties’ conflicting accounts of the motor vehicle accident raise triable issues of fact, including whether appellant negligently moved out of her lane of traffic or could have taken evasive action to avoid impact with a stopped vehicle (see Tossas v Ponce, 24 AD3d 224 [2005]). Concur—Mazzarelli, J.P., Andrias, Saxe, Sweeny and Malone, JJ.